DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/03/2021 has been considered by the examiner.

Drawings
3.	The drawing (Fig. 4 with corrections made thereto) was received on 02/03/2022.  This drawing is acceptable and has been entered.

Specification
4.	The amendment to the specification was received on 02/02/2022. The amended specification is acceptable and has been entered.

Response to Arguments
5.	Applicant’s arguments (02/02/2022) with respect to the instant amended claims have been considered but are moot because the new ground of rejection (of certain of the amended claims).

Claim Objections
6.	Claims 17, 19-24 are objected to because of the following informalities:  
Claims 17, 19-20 depend on cancelled clam 15.  Claims 17 and 19 should depend on claim 12 (similar to how corresponding claims 6, 8 depend on claim 1).

Claim 21, line 6 the recited “thePPDU” should be “the PPDU”.

Claims 22-24 all recite “the at least one modulated field STF”. The recited “the at least one modulated field STF” should be “the modulated field STF” since claim 21 previously claims “a modulated field short training field (STF)”.
 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. 	Claims 5, 7, 10-11, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5  depends on claim 1. Claim 5 recites “wherein when channel bonding is CB = 1, the at least one modulated field STF comprises four sequences for which N = 
Claim 1 already claims N = 128 but claim 5 claims N = 88, i.e. there is a contradiction in the values of N making the claiming of N unclear (N cannot be both 88 and 128).

 Claims 7, 10-11 depend on claim 5 and are also rejected since they incorporate the indefinite and rejected limitations of claim 5.

Claim 16 is rejected based on the rationale used to reject claim 5 above (claim 16 aslo recited “wherein when channel bonding is CB = 1, the at least one modulated field STF comprises four sequences for which N = 88, and m1+m2 =3” and depends on claim 12 which claims “wherein when channel bonding is CB = 1, the at least one modulated field STF comprises four sequences for which N = 128, and m1+m2 =3”).

Allowable Subject Matter
9.	Claims 1-2, 6, 8-9, 12-13, 18 are allowed.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        02/08/2022